The DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application PCT/CN2019/072313 filed 01/18/2019.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application CN201810054522.8 was received on 03/19/2021.

Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112 rejection of claims 1 - 20 (see section 4 of the Office Action dated 05/25/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a coordinated transmission control apparatus, wherein the apparatus is applied to a secondary access point (AP) side…”. It is unclear to the Examiner what is being claimed here; claim 9 and its dependent claims are therefore rejected.
6.	Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “a coordinated transmission control apparatus, wherein the apparatus is applied to a primary access point (AP) side…”. It is unclear to the Examiner what is being claimed here; claim 17 and its dependent claims are therefore rejected.


Claim Objections
7.	Claims 7 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 3 – 4, 9, 11 – 12, 17, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20150288427 A1)

Regarding claim 1, Wang discloses subject matter relating to JT. Specifically, Wang discloses a coordinated transmission control method (joint transmission; see Abstract), wherein the method comprises: 
receiving, by a secondary access point (AP) (ATAP; see paragraph [0123] and Fig. 7A element 703), a coordinated transmission request sent by a primary AP (AAP sends JT Capability Query; see paragraph [0123] and Fig. 7A element 711), wherein the coordinated transmission request carries negotiation parameter information (JT Capability Query incl. e.g. preferred JT parameters; see paragraphs [0123], [0127], Fig. 7B, and Table 9); 
sending, by the secondary AP, interference test information to the primary AP when the secondary AP performs coordinated transmission with the primary AP based on the negotiation parameter information (ATAP sends JT feedback; see paragraph [0128] and Fig. 7A element 713; JT Feedback incl. channel conditions feedback and preferred JT parameters; see paragraphs [0128], [0130], Fig. 7C, and Table 10; ATAP may or may not accept JT; see paragraphs [0191] and [0348]); and 
receiving decision information that indicates whether to perform coordinated transmission and that is sent by the primary AP based on the interference test information (AAP can use the JT notification frame to notify of JT session, once JT is agreed upon; see paragraph [0131]; AAP selects and notifies ATAP of JT exchange based on channel measurements; see paragraphs [0149 – 0157] and [0348]). 

	Regarding claims 3, 11, and 19, Wang discloses the subject matter of the parent claim(s), as noted above. Wang further discloses
	when the secondary AP performs the coordinated transmission with the primary AP, sending, by the secondary AP, second response information to the primary AP to indicate that the secondary AP expects to perform the coordinated transmission (JT Feedback includes options, options include preferred JT parameters; see paragraphs [0127 – 0129] and Table 9; the Examiner understands “expecting” to perform JT as encompassing determining parameters under which JT is able to be performed), 
	wherein the second response information is sent together with or separately from the interference test information (JT Feedback is sent with channel feedback; see paragraphs [0127 – 0129] and Table 9).

	Regarding claims 4, 12, and 20, Wang discloses the subject matter of the parent claim(s), as noted above. Wang further discloses
	wherein the coordinated transmission request carries first indication information, and the first indication information is used to indicate whether the interference test information is sent together with the second response information (options field of JT Capabilities Query indicates whether feedback should be transmitted in the JT Feedback; see paragraphs [0127 – 0130] and Fig. 7).

	Regarding claim 9, Wang discloses a coordinated transmission control apparatus, wherein the apparatus is applied to a secondary access point (AP) side, and comprises at least one processor, wherein the at least one processor is configured to execute an instruction in a memory (ATAP; see paragraph [0123] and Fig. 7A element 703; invention may be embodied using a processor executing instructions in memory; see paragraph [0348]), and cause the apparatus 4Application No.: 16/931,551Docket No.: P200682US00 to implement, based on the instruction: 
	receiving a coordinated transmission request sent by a primary AP (AAP sends JT Capability Query; see paragraph [0123] and Fig. 7A element 711), wherein the coordinated transmission request carries negotiation parameter information (JT Capability Query incl. e.g. preferred JT parameters; see paragraphs [0123], [0127], Fig. 7B, and Table 9);
	sending interference test information to the primary AP when the secondary AP performs coordinated transmission with the primary AP based on the negotiation parameter information (ATAP sends JT feedback; see paragraph [0128] and Fig. 7A element 713; JT Feedback incl. channel conditions feedback and preferred JT parameters; see paragraphs [0128], [0130], Fig. 7C, and Table 10; ATAP may or may not accept JT; see paragraphs [0191] and [0348]); and  
	receiving decision information that indicates whether to perform coordinated transmission and that is sent by the primary AP based on the interference test information (AAP can use the JT notification frame to notify of JT session, once JT is agreed upon; see paragraph [0131]; AAP selects and notifies ATAP of JT exchange based on channel measurements; see paragraphs [0149 – 0157] and [0348]).

	Regarding claim 17, Wang discloses a coordinated transmission control apparatus, wherein the apparatus is applied to a primary access point (AP) side, and comprises at least one processor, wherein the at least one processor is configured to execute an instruction in a memory (AAP; see paragraph [0123] and Fig. 7A element 702; invention may be embodied using a processor executing instructions in memory; see paragraph [0348]), and cause the apparatus to implement, based on the instruction: 
	sending a coordinated transmission request to at least one secondary access point (AP) (AAP sends JT Capability Query; see paragraph [0123] and Fig. 7A element 711), wherein the coordinated transmission request carries negotiation parameter information (JT Capability Query incl. e.g. preferred JT parameters; see paragraphs [0123], [0127], Fig. 7B, and Table 9); 7Application No.: 16/931,551Docket No.: P200682US00 
	receiving interference test information sent by the secondary AP when the secondary AP performs coordinated transmission with the primary AP based on the negotiation parameter information (ATAP sends JT feedback; see paragraph [0128] and Fig. 7A element 713; JT Feedback incl. channel conditions feedback and preferred JT parameters; see paragraphs [0128], [0130], Fig. 7C, and Table 10; ATAP may or may not accept JT; see paragraphs [0191] and [0348]); and  
	performing a reception interference test based on the interference test information, to determine whether interference is greater than or equal to a predetermined threshold (ATAP is selected for JT based on e.g. the measured channel conditions (interference test) being good such that JT may provide a certain amount of throughput improvement, forwarding take a relatively short amount of time, and be capable of a particular TxSpec, etc.; see paragraphs [0149 – 0155]; the Examiner understands a “threshold” to encompass any conditional measurement); and 
	sending, based on a determining result, decision information to the secondary AP to indicate whether the secondary AP performs the coordinated transmission (AAP can use the JT notification frame to notify of JT session, once JT is agreed upon; see paragraph [0131]; AAP selects and notifies ATAP of JT exchange based on channel measurements; see paragraphs [0149 – 0157] and [0348]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claim(s) 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150288427 A1)

	Regarding claims 2, 10, and 18, Wang discloses the subject matter of the parent claim(s), as noted above. Wang does not explicitly disclose the limitations of claim 2. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Wang to, when not performing JT, have the secondary AP indicate that it cannot perform the coordinated transmission. One of ordinary skill in the art would have found it obvious to do so, as the primary AP is querying the secondary AP in order to set up a JT; if the secondary AP cannot perform JT and does not indicate this to the primary AP, the primary AP will not be able to perform the JT. If it does indicate that it cannot, the primary AP can potentially find another AP to coordinate with. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

10.	Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150288427 A1) in view of Lim (US 20200059808 A1)

	Regarding claims 5 and 13, Wang discloses the subject matter of the parent claim(s), as noted above. Wang does not explicitly disclose the limitations of claim 5.

	Lim discloses subject matter relating to JT. Specifically, Lim discloses a trigger frame carrying information relevant to performing JT (see paragraph [0153]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wang with Lim by specifying that the decision information be sent in an UL trigger frame to a to-be-scheduled STA. One of ordinary skill in the art would have found it obvious to do so, as the STA would find it easier to receive the coordinated transmission if it knew which devices were sending it, and which particular message vehicle or carrier is used is not particularly relevant, as any could convey the decision information. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

11.	Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150288427 A1) in view of Liu (US 20160073411 A1)

	Regarding claims 6 and 14, Wang discloses the subject matter of the parent claim(s), as noted above. Wang does not explicitly disclose the limitations of claim 6. 

	Liu discloses subject matter relating to COMP. Specifically, Liu discloses a pair of base stations configuring one another by sending parameter information comprising a number of antennas (see paragraphs [0030 – 0035]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wang with Liu by specifying that one of the parameters used in the negotiation disclosed by Wang is the number of antennas at the primary AP. One of ordinary skill in the art would have found it obvious to do so, as the number of antennas affects the transmission capabilities of the device, and therefore how easy it would be to perform the coordinated transmission. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                          

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464